Citation Nr: 1713062	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a waiver of overpayment in the amount of $91, 984.70.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of waiver of indebtedness issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC).  Jurisdiction over this appeal has since been assumed by the VA Regional Office (RO) in Montgomery, Alabama.  

The issue of entitlement to apportionment of the Veteran's benefits pursuant to 38 C.F.R. § 3.665 has been raised by the record in a January 22, 2014, statement, but, despite some development having taken place, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A hearing on appeal will be granted if an appellant, or an appellant's representative, acting on his or her behalf, expresses a desire to appear in person.  38 C.F.R. 
§ 20.700(a) (2016).  Failure to appear for a scheduled hearing will be treated as though the request for a hearing has been withdrawn, unless the Veteran shows good cause for the failure to appear, and the failure to appear arose under such circumstances that a timely request for a postponement could not have been submitted prior to the scheduled hearing.  38 C.F.R. § 20.702(d) (2016).  

The Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) in this appeal in June 2012.  At that time, he specifically requested a hearing.  In August 2014, the Veteran was scheduled for a hearing before a Veterans Law Judge.  Prior to the hearing date, VA was notified that the Veteran was incarcerated.  VA reached out to the Alabama State Prison system and was told that the Veteran could not be transported to the Montgomery RO for his hearing.  Neither the Veteran nor his then representative appeared at the August 2014 hearing.  

On September 9, 2014, VA received a letter from the Veteran stating that he could not appear for his hearing, and requesting that his hearing be postponed until he was released from prison.  In February 2016, VA sent a letter to the Veteran informing him of other options for presenting evidence in lieu of a hearing.  In response, the Veteran submitted another letter in March 2016, indicating he was scheduled to be released from prison in February 2017, and requesting that his hearing be delayed until that time.  The Veteran notified VA in February 2017 that he had been released from prison.  

In this matter, the Veteran clearly was unable to attend his hearing as scheduled due to incarceration.  It appears as though he attempted to timely request a postponement of the hearing, despite the request not being received until roughly two weeks after the hearing took place.  Further, VA did not notify him of his other options for presenting evidence in lieu of a hearing until 2016, several years after the initial hearing was scheduled.  Nonetheless, the Veteran again requested that his hearing be postponed until he could participate in person.  

Accordingly, as the Veteran is no longer incarcerated and has not withdrawn his request for a hearing, the Board will remand this claim so that the Veteran may be afforded a hearing, per his request.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board to be held at his local VA office at the earliest available date in accordance with his docket number.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






